Title: To Benjamin Franklin from Jonathan Williams, Jr., 6 December 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond SirNantes Decemr 6. 1782.
The Day before yesterday there were a number of Letters in Town announcing a Peace. The News came from the secretary of the Duc d’orleans who ’tis said informed that the King had announced it to the Duc. Such respectable Information prevented every Doubt and I among the Rest believed it. I immediately set myself to work to get a little fast sailing Brig I have here ready to sail at 24 Hours Notice, supposing you wanted an Express Boat. The foolish Public always think I am in the Secret when anything happens that regards America, and immediately on this news one cried out “M. Williams doit savoir cela”. “Oui” says another “& peut être il a reçu un express de M. Franklin”— the third left the peut être out of the Question, & it was established as a Fact that an Express had arrived to me in 36 hours, nay some knew the matter so well as to describe whether the Expres wore a green or a blue Jacket.— The next Post la nouvelle meritait Confirmation how it will be tomorrow I cannot tell, but if it be true, and if you wish to convey it to America, here is the Brig at your Service. I only ask you to give her a protection from the English Plenipotentiaries, or in any other way you judge proper, Paying me for the Brig & outfitts exactly what she cost & no more, & returning me the Vessell in America at her estimated Value when she may arrive; this will be making the public pay what I should otherways lose, & what no Man can think unreasonable. As my only motive is to be usefull it is (as a matter of Interest) perfectly indifferent whether you accept the proposition or not, you have therefore only to say yes or no & your orders shall be punctualy obeyed or the matter will be as if it had never been, if I have not an answer in 10 Days I shall conclude that you have not occasion for my Vessell.

I am as ever most dutifully & affectionately Yours.
Jona Williams J

It is proper to inform you that my Brig has a Cargo on board her & she was intended to wait to fill up on Freight. I suppose there can be no objection to her having on board enough to ballast her & whether this be Brandy or Stones is of no Consequence, I mention this because if there be the usual Restriction of Flags of Truce she must be unloaded & Ballasted again, which would lose time & defeat the Object.

 
Addressed: His Excellency / Doctor Franklin
Notation: J. Williams 6. Decr. 1782.
